60 F.3d 826NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Robert Lee MCCLOUD, Defendant-Appellant.
No. 94-6554.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 28, 1995.Decided:  July 5, 1995.

Robert Lee McCloud, Appellant Pro Se.  John Eric Evenson, II, Assistant United States Attorney, Raleigh, NC, for Appellee.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Robert Lee McCloud appeals the district court's denial of his motion for specific performance of a plea agreement.  We affirm.


2
* In 1991, McCloud pled guilty to conspiracy to possess with intent to distribute marijuana and cocaine, in violation of 21 U.S.C.A. Sec. 846 (West Supp.1995).  Pursuant to a plea agreement, McCloud agreed to testify truthfully for the Government whenever called upon to do so.  The Government agreed to make known to the court at sentencing the nature and extent of McCloud's cooperation, "including whether the Government considers the Defendant to have substantially assisted authorities.  The Government, however, is not promising to move for a departure...."


3
The Government did move for downward departure for substantial assistance at McCloud's sentencing.  Although the guidelines called for a sentence of between 210 and 262 months, the district court granted the Government's motion and sentenced McCloud to 105 months imprisonment.


4
In 1994, McCloud's sentence was reduced to sixty months pursuant to another motion for downward departure by the Government.  McCloud then filed a pro se motion for specific performance of the plea agreement, claiming that the Government did not disclose the full nature and extent of his cooperation.  The district court denied the motion, and McCloud appeals the ruling.

II

5
Upon reviewing the record, we are convinced that McCloud received the full benefit of his plea agreement.  Although the Government made no specific promise to move for a downward departure in sentencing, it made two such motions, which both resulted in substantial sentence reductions.  In addition, the Government informed the district court of McCloud's cooperation.  Accordingly, we affirm the district court's denial of the motion.


6
We deny the Government's Motion to Dismiss Appeal.  Although the plea agreement did contain a provision waiving appeals and 28 U.S.C. Sec. 2255 (1988) proceedings, it is not clear that the waiver applies to the motion at issue.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


7
AFFIRMED.